TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00263-CV



                               Roberto Juarez Salinas, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-FM-08-002253, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Roberto Juarez Salinas appeals a decree terminating his parental rights. The decree

was signed on October 30, 2009, and the notice of appeal was due November 19, 2009. See Tex.

R. App. P. 26.1(b) (notice of appeal in accelerated appeal must be filed within 20 days of date of

judgment). Salinas did not file his notice of appeal until April 8, 2011. While Salinas requests leave

to file an out-of-time appeal, this Court does not have the authority to alter the time for perfecting

an appeal in a civil case. See Tex. R. App. P. 2; see also Tex. Fam. Code Ann. § 161.211(a) (West

2008) (order terminating parental rights is immune from direct or collateral attack after sixth month

after date order was signed). Because the notice of appeal was not timely filed, this Court lacks

jurisdiction over the appeal. We dismiss the appeal for want of jurisdiction.
                                         ___________________________________________

                                         Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 17, 2011




                                             2